Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1160
                       Lower Tribunal No. 18-10005
                          ________________


            Citizens Property Insurance Corporation,
                                  Appellant,

                                     vs.

                           Carlos Hernandez,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

     Traub Lieberman Straus & Shrewsberry, LLP, C. Ryan Jones and Scot
E. Samis (St. Petersburg), for appellant.

     Mintz Truppman, P.A., and Timothy H. Crutchfield, for appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.